DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/20/2020 at 16:03:13 has been entered.  The supplemental amendment filed 11/20/2020 at 19:40:44 has not been entered by the Examiner because it does not properly amend the claims from the prior-filed claim listing, i.e. submitted at 16:03:13.  Claims 2-3, 5-8, 13-40, 44-65, 67, and 69-71 have been cancelled.  New claims 72-80 have been added.  Claims 1, 4, 9-12, 41-43, 66, 68 and 72-80 are pending in the application.  It is noted that in amended claim 68, the term “or” on line 4 after “a thermally activatable initiator;” has been deleted without proper markings, however, given that the deletion appears to be inadvertent (as confirmed by the Applicant’s Attorney on 5/26/2021), the amendment has been entered and the Examiner has assumed the fourth compound is still meant to be selected from the three alternative compounds listed, e.g. a catalyst, a thermally activatable initiator, or a radiation activatable initiator.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Newly submitted claim 80 is directed to an invention that is independent or distinct from the invention originally elected/claimed for the following reasons: Claim 80 is directed to a layered structure made in accordance with the coating method of claim 1, however, given that the same layered structure may be made by a materially different method, such as by first 
Since Applicant previously elected the method claims in the response filed 12/19/2016 and/or since Applicant has received an action on the merits for the originally presented invention such that this invention has been constructively elected by original presentation for prosecution on the merits, claim 80 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Further, the amended claims contain the following distinct species:
the liquid or solid reactive diluent being a monomer (A1) or polymer (A2);
the monomer (A1) or polymer (A2) being selected from the long list of monomers/polymers on pages 3-4 of the response; and
the cured first polymeric phase change material being selected from: polyolefin copolymers (C1), polypropylene (C2), polyesters (C3), silicone rubbers (C4) or polyurethanes (C5);
wherein the species are chemically different with different classifications in C08F and/or C08G, and have different modes of operation in the curing reaction and/or formed (semi-) interpenetrating polymer network.
During a telephone call with Applicant’s Attorney, Ms. Susan M. Oiler on 5/26/2021, the above was discussed as well as a few other items as captured in the attached interview summary, and during a return call on 5/27/2021, Ms. Oiler informed the Examiner that the Applicant provisionally elected (without traverse), A1 – monomer, B1 – first monomer listed - 2CR’CO2(CH2)nCH3, wherein R’ is CH3 or H and n=10-25; and C1 – polyolefin copolymers; and if search is extended to the polymer (A2), polymethyl hexadecyl siloxane.
It is noted that claims 1, 4, 9-12, 41-43, 66, 68, 72-77, and 79 are readable on the elected species.  Claim 78 has been withdrawn from consideration as being directed to a non-elected species, there being no allowable generic or linking claim.
Specification
The disclosure is objected to because of the following informalities: as discussed with the Applicant’s Attorney on 5/26/2021, the instant specification, as filed, recites in paragraph [00114] that the “elastomeric matrix can comprise a polymer elastomer made from polyesters, silicon rubbers or polyurethanes.  Non-inclusive examples of these are Hytrel® polyesters from DuPont®, Kraton® SEBS, SEPS, SBS or SIS block copolymers, Septon™ and other elastomers by Kuraray Co., Spandex® type polyurethanes and RTV or LTV type silicon rubbers” (emphasis added); however, it is noted that “SEBS, SEPS, SBS or SIS block copolymers” are not “polyesters, silicon rubbers or polyurethanes” but are actually olefin elastomers as described in paragraph [00113], immediately preceding the above cited paragraph, and thus are not “examples of these”, i.e. “made from polyesters, silicon rubbers or polyurethanes” as recited in paragraph [00114].
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  “sem0interpenetrating (see line 22 of the marked-up claim) should be “semi-interpenetrating”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
Claims 1, 4, 9-12, 41-43, 66, 68, 72-77, and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended claim 1 recites, “A method of manufacturing a polymeric matrix material, the method comprising: mixing a first polymeric phase change material that is already in a polymerized state with an additive and a liquid or solid reactive diluent monomer or polymer to form a mixture; wherein the reactive diluent monomer or polymer is curable into a second polymeric phase change material,…curing the mixture of the layered structure to form a solid polymeric matrix as a layer on the substrate wherein the solid polymeric matrix comprises a cured first polymeric phase change material having therein a cured second polymeric phase change material in the form of an interpenetrating or [semi-interpenetrating] network; wherein the cured second polymeric phase change material is different from the cured first polymeric phase change material; wherein the additive is up to 10% by weight of the solid polymer matrix”; however, the original disclosure at the time of filing does not support the claimed up to 10% by weight of additive with respect to the “solid polymer matrix” as claimed given that paragraph [00346] of the specification as filed, or paragraph [0362] of the published application, recites that “[b]ased on the sum of the components (A), (B), (C), (D), and sometimes (E), the compositions of the disclosure may further comprise 0% to 10% by weight of typical additives (F)”, however, “the sum of components (A), (B), (C), (D), and sometimes (E)” is not the same as the “solid polymer matrix”.  Similarly, new claim 72 recites 
As with claims 1 and 72 above, claim 75 recites that the PCM particles that are mixed with the first polymeric phase change material, additive and liquid or reactive diluent monomer, “comprise more than 80% by weight of the solid polymer matrix”, wherein the Applicant refers to paragraphs [0051] and [0220]-[0223] for support of new claims 75 and 76, however, the cited paragraphs, whether with respect to the specification as filed or the application as published, fail to support the claimed content of PCM particles.  It is noted that paragraph [0050] of the published application, as well as the specification as filed, recites that “a TMM with desirable thermal management properties may be comprised of 80% or more PCM and/or thermal conductivity additives”, while paragraph [0102] or [00102] of the specification as published or as 
Claim Rejections - 35 USC § 112(b)
Claims 1, 4, 9-12, 41-43, 66, 68, 72-77, and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is first noted that claim 1 recites the limitation “a polymeric matrix material” on line 1, “a solid polymeric matrix” on line 14 and “the solid polymeric matrix” on line 20, and “the solid polymer matrix” on lines 25 and 70, such that it is unclear whether “the solid polymer matrix” as recited on lines 25 and 70, refers to the “solid polymeric matrix” as recited on lines 14 and/or 20, and whether or not the “solid polymeric matrix” and “solid polymer matrix” are meant to be the same as the “polymeric matrix material” of line 1.  Claim 1 also recites, “wherein the additive is up to 10% by weight of the solid polymer matrix”, however, given that “the solid polymer matrix” on line 25 lacks proper antecedent basis, it is unclear as to what basis the up to 10% by weight is meant to be calculated, e.g. based upon the total weight of the polymeric matrix material, based upon the total weight of the solid polymeric matrix, based upon 100wt% of the polymer component of the solid polymer matrix, based upon the weight of the reactive components, etc.  Similarly, the weight percentages recited in claims 72 and 75 are indefinite for the same reasons, and one having ordinary skill in the art would not be reasonably apprised of the scope of the 
Further with regards to claim 1, it is noted that although alternative expressions are permissible in the claims, they should be drafted in proper alternative format, i.e. “selected from A, B or C”, “one of A, B, and/or C", or in proper Markush claim format, i.e. “selected from the group consisting of A, B and C”, or in similar alternative format such that there is no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  On page 3 of the response, the first line which corresponds to line 26 of amended claim 1 recites, “wherein the liquid or solid reactive diluent monomer or polymer has a monomer selected from the group consisting of:” followed by lines 28-33 of the claim which recite alternative monomer structures, but at the ninth line on page 3, corresponding to line 34 of claim 1, the claim recites, “a polymer as a homopolymer selected from the group consisting of” with no clear indication as to what the “polymer as a homopolymer” corresponds or how such polymer is incorporated into the claimed method, e.g. is “a polymer as a homopolymer” meant to be part of the same Markush group for the “liquid or solid reactive diluent monomer or polymer” as recited at line 1 of page 3, or does the “polymer as a homopolymer” refer to a different polymer component of the invention given that the line is not indented, etc.?  Line 34 of claim 1 is then followed by a long list of polymers as part of a Markush group with no clear end to the Markush group for the list of “polymer as a homopolymer” and includes the parenthetic expression “(molecular weight 830)” at the end of page 3 that is unclear as to whether the parenthetic expression is meant to be encompassed by the claimed invention; while at the top of page 4, the claim recites, “or a polyester monomer that is the reaction product of a glycol and a diacid selected from the group consisting of:” followed by a listing of various polyols and diacids that are written in a manner that renders it unclear as to 
Claim 76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Although alternative expressions are permissible in the claims, they should be drafted in proper alternative format, i.e. “selected from A, B or C”, “one of A, B, and/or C", or in proper Markush claim format, i.e. “selected from the group consisting of A, B and C”, or in similar alternative format such that there is no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A claim that recites “selected from the group consisting of A, B, and C or D” as in the instant claim, i.e. “the group consisting of superabsorbent polymers…vermiculite, and absorbent additives or absorbent fillers” is improper.  It is also noted that the term “superabsorbent” on line 3 is a relative term that renders the claim indefinite.  The term "superabsorbent", particularly in comparison to “absorbent”, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear as to how absorbent the polymers would need to be in order to be considered “superabsorbent” polymers, and one having ordinary 
Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 77, the phrase "such as" on line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Thus, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 112(d)
Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43 recites, “The method of claim 1, wherein the polymeric matrix material has thermal management properties based on the absorption or release of latent heat at a transition temperature of the first and second polymeric phase change materials”; however, claim 1 has been amended to now recite “wherein the solid polymer matrix has thermal management properties that begin with absorption or release of latent heat at a first transition temperature of the cured first polymeric phase change material and secondarily at a second transition temperature of the cured second polymeric phase change material” and given that the “solid polymer matrix” is the “polymeric matrix material”, claim 43 does not further limit amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 102/103
Claims 1, 4, 12, 41, 43, 66, 68, 72-74, and 77 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ruskin (USPN 3,317,634).  Ruskin discloses a method of casting a castable polymer composition comprising an intimate mixture of a solid partially crystalline polyolefin resin (reading upon the broadly claimed “first polymeric phase change material that is already in a polymerized state”, especially given the “cured first polymeric phase change materials” as recited in instant claim 77) and an acrylate monomer having the chemical formula R1CH=CR2COOR3, wherein R1, R2 and R3 are aliphatic or alicyclic radicals having a total for all three radicals of from 6-20 carbons, particularly stearyl methacrylate and/or cyclohexyl methacrylate (reading upon the broadly claimed “liquid or solid reactive diluent monomer or polymer to form a mixture; wherein the reactive diluent monomer or polymer is curable into a second polymeric phase change material”, particularly stearyl methacrylate, CH2C(CH3)CO2(CH2)17CH3, reading upon the claimed elected monomer CH2CR’CO2(CH2)nCH3 with R’=CH3 and n=17; Col. 1, lines 8-66, Examples).  Ruskin discloses that the polyolefin resin may be a copolymer of ethylene with minor amounts of other vinyl monomers that may be polymerized with ethylene, or grafted to pre-formed ethylene polymers such as C3-C20 alpha-olefins; unsaturated esters such as methyl methacrylate, vinyl acetate, or vinyl stearate; vinyl aromatic compounds such as styrene and methyl styrene; unsaturated nitriles such as acrylonitrile; and unsaturated ethers such as vinyl methyl ether (reading upon the claimed polyolefin copolymers as the “first polymeric phase change material that is already in a polymerized state” as in instant claims 1 and 77, particularly the elected 3-C30 α-olefins, or vinyl acetate, styrene monomers, acrylate monomers, or methacrylate monomers, vinyl ether monomers, vinyl ester monomers, acrylonitrile, rubber and copolymers made from isoprene or butyl”); and that a castable solution is formed by heating the mixture to substantially the solution temperature of the polyolefin in the monomer to dissolve the polyolefin in a suitable acrylate monomer, adding an initiating amount of an initiator, and pouring the mixture into a mold and reacting and solidifying the mixture, wherein any hollows formed by shrinkage during the initial casting and polymerization may be filled by adding a further quantity of the mix and again permitting the reaction to occur while the molding is still hot as in the examples (thereby reading upon the claimed mixing “a first polymeric phase change material that is already in a polymerized state” with “a liquid or solid reactive diluent monomer or polymer” which “is curable into a second polymeric phase change material”, heating the solid reactive diluent monomer or polymer into a liquid phase, when present, “applying the mixture in liquid form to a substrate to form a layered structure, and curing the mixture of the layered structure to form a solid polymeric matrix as a layer on the substrate”, “wherein the solid polymeric matrix comprises a cured first polymeric phase change material having therein a cured second polymeric phase change material” that “is different from the cured first polymeric phase change material”; Col. 1, line 40-Col. 2, line 67).
Ruskin specifically discloses examples utilizing molten polyethylene dissolved into stearyl methacrylate alone or stearyl methacrylate mixed with cyclohexyl methacrylate, which is then reacted in the presence of the polyolefin after the addition of a polymerization initiator, either t-butyl peracetate or dicumyl peroxide, dispersed in a 100ml of paraffin oil (reading upon the broadly claimed fourth compound of instant claim 68, particularly a thermally activatable 
With regards to instant claim 4, given that the cured acrylate polymer has acrylate functional groups, the cured acrylate polymer taught by Ruskin reads upon the broadly claimed “is a functional polymeric phase change material” thereby anticipating instant claim 4 and/or alternatively, rendering instant claim 4 obvious over the teachings of Ruskin.
With regards to instant claim 12, as discussed in detail above, Ruskin discloses that the mixture solution is cast thus reading upon the broadly claimed “applying is performed by one of casting” and thereby anticipating instant claim 12, and/or alternatively, rendering instant claim 12 obvious over the teachings of Ruskin.
With regards to instant claim 41, in Examples 1-2, Ruskin discloses that the additional mixture solution applied on the surface of the initially solidified casting is polymerized with an overhead infrared heating lamp, thereby reading upon the broadly claimed “curing by radiation” and thus anticipating instant claim 41, and/or alternatively, rendering instant claim 41 obvious over the teachings of Ruskin (Examples).
With regards to instant claim 66, the paraffin oil disclosed by Ruskin reads upon the broadly claimed list of additives as recited in instant claim 66, thereby anticipating instant claim 66, and/or alternatively, rendering instant claim 66 obvious over the teachings of Ruskin.
With regards to instant claims 68 and 72, as discussed in detail above, the polymerization initiator disclosed by Ruskin, i.e. either t-butyl peracetate or dicumyl peroxide, reads upon the broadly claimed fourth compound of instant claim 68, particularly a thermally activatable initiator, with the amounts utilized in the examples also reading upon the claimed up to 10% by weight of the solid polymer matrix of instant claim 72 (Examples), thereby anticipating instant claims 68 and 72, and/or alternatively, rendering instant claims 68 and 72 obvious over the teachings of Ruskin.
With regards to instant claims 73-74 and 77, as discussed in detail above, Ruskin discloses acrylate monomers and polyolefin copolymers reading upon those as recited in instant claims 73-74 and 77, thereby anticipating instant claims 73-74 and 77, and/or alternatively, rendering claims 73-74 and 77 obvious over the teachings of Ruskin.
Claims 1, 4, 9, 10, 12, 41-43, 68, 72-74, 77 and 79 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Hildebrandt (US2011/0230621) discloses a semi-interpenetrating network comprising a first phase of a linear non-crosslinked isobutene polymer or copolymer and a second phase of a crosslinked polymer obtained through copolymerization of cycloalkyl(meth)acrylate with a C1-C20 alkyl(meth)acrylate such as preferably lauryl or stearyl methacrylate as utilized in the examples (reading upon the claimed “liquid or solid reactive diluent monomer or polymer” that “is curable into a second polymeric phase change material”, and a method of producing the semi-interpenetrating network wherein the isobutene polymer or copolymer is dissolved in the .  
Hence, Hildebrandt discloses a method of manufacturing a polymeric matrix material as in the instantly claimed invention wherein the isobutene polymer reads upon the claimed first polymeric phase change material that is already in a polymerized state of instant claim 1, and particularly the broadly claimed “polyolefin copolymers” of instant claim 77; the crosslinking agent/monomer reads upon the broadly claimed “additive” in a content of up to 10wt% of the solid polymer matrix; and the lauryl or stearyl methacrylate reads upon the claimed reactive diluent monomer of claim 1 that is curable into a second polymeric phase change material, particularly the elected monomer formula of claims 1, 73 and 74, with R’=CH3 and n=11 or 17, respectively; and the cured composition would inherently have some degree of “thermal management properties that begin with absorption or release of latent heat at a first transition temperature of the cured first polymeric phase change material and secondarily at a second transition temperature of the cured second polymeric phase change material” as recited in instant claim 1 as similarly in instant claim 43; thereby anticipating instant claims 1, 43, 73 and 74.  Alternatively, one having ordinary skill in the art before the effective filing date of the instant invention would have reasonably expected the solid polymer matrix material in the form of a SIPN taught by Hildebrandt, which is formed from the same components as instantly claimed 
With regards to instant claim 4, given that the acrylate copolymer formed from the reactive monomers taught by Hildebrandt have acrylate groups and/or functional aftercrosslinking monomer groups as discussed in paragraph 0043, the acrylate copolymer taught by Hildebrandt reads upon the claimed functional polymeric phase change material, thereby anticipating instant claim 4 and/or alternatively, rendering instant claim 4 obvious to one having ordinary skill in the art.
With regards to instant claims 9 and 41, as discussed above, Hildebrandt discloses that the polymerization or curing process may be conducted by means of by high-energy radiation such as UV radiation or electron beams, thereby anticipating instant claims 9 and 41, and/or alternatively, rendering instant claims 9 and 41 obvious to one having ordinary skill in the art.
With regards to instant claims 10, 12, and 42, Hildebrandt discloses that the polymerizable solution or composition comprising the linear noncrosslinked isobutene polymer and polyfunctional resin precursors and/or monomers together with at least one crosslinking agent may be applied to a support or substrate to produce a planar structure such as a film, wherein the support may be a polymeric film comprising polyolefins or PVC, and the application 
With regards to instant claims 68 and 72, Hildebrandt discloses that the polymerization initiator may be present in a content of 0.1% to 2% by weight, based on the total amount of the monomers of the crosslinked polymer, thus less than 10wt% of the “solid polymer matrix” as in instant claim 72, with suitable initiators including azo and peroxide initiators reading upon the claimed thermally activatable initiators as well as photoinitiators reading upon the claimed radiation activatable initiators as recited in instant claim 68, thereby anticipating instant claims 68 and 72, and/or alternatively, rendering instant claims 68 and 72 obvious to one having ordinary skill in the art (paragraphs 0045-0054).
With regards to instant claim 79, Hildebrandt discloses that application of the composition on the support may be in an amount of 10 to 300 g per square meter (g/m2) of support, preferably 10 to 150 g/m2, typically 20 to 80 g/m2 falling within the claimed range and thus anticipating instant claim 79, and/or alternatively, rendering instant claim 79 obvious to one having ordinary skill in the art (paragraph 0069).
Claim Rejections - 35 USC § 103
Claims 11 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt as applied above to claims 1, 4, 9, 10, 12, 41-43, 68, 72-74, 77 and 79, and further discussed below.  The teachings of Hildebrandt are discussed in detail above.  With regards to prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  
With regards to instant claim 66, as noted above, Hildebrandt discloses that in addition to the isobutene polymer, reactive monomers and crosslinking agent, the polymerization can be carried out in the presence of a plasticizer or mixture of plasticizers, and that typical auxiliaries such as fillers, diluents or stabilizers may also be incorporated into the composition (paragraphs 0058 and 0062), wherein examples thereof read upon the broadly claimed list of additives as recited in instant claim 66, e.g. several of the recited fillers of paragraph 0064 read upon the claimed “fire-retardant additive” and/or “thermally conductive additive” and/or “reinforcement material”; the stabilizers of paragraph 0066 read upon the claimed “thermally stabilizing .
Response to Arguments
Applicant’s arguments filed 11/20/2020 have been considered but are moot in view of the new grounds of rejection presented above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fellmann (USPN 4,281,084) discloses a composition comprising a co-continuous interpenetrating network of a polymer of ethylene and vinyl acetate, and a (co)polymer of methyl methacrylate with up to 50wt% of an alkyl acrylate and up to 20wt% of a copolymerizable monomer such as stearyl methacrylate; and a process for preparing such compositions comprising: A. dissolving a polymer of ethylene and vinyl acetate in a monomer system comprising at least 50wt% methyl methacrylate, B. adding a free radical catalyst and reducing the temperature to below 55ºC, C. maintaining the temperature below 50ºC while polymerizing the major portion of said monomer system to form a cocontinuous diffuse interpenetrating polymer morphology, and D. curing the material at a higher temperature to reduce residual monomer content and form a cured cocontinuous interpenetrating network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 22, 2021